

113 HR 3634 IH: Commuter Rail Passenger Safety Act
U.S. House of Representatives
2013-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3634IN THE HOUSE OF REPRESENTATIVESDecember 3, 2013Mr. Sean Patrick Maloney of New York (for himself, Mr. Rangel, Mr. Tonko, and Mr. Crowley) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo make loans and loan guarantees under section 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 available for implementing positive train control systems, and for other purposes.1.Short titleThis Act may be cited as the Commuter Rail Passenger Safety Act.2.Positive train control systemsSection 502(b)(1) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(b)(1)), is amended—(1)in subparagraph (B), by striking or;(2)in subparagraph (C), by striking facilities. and inserting facilities; or; and(3)by adding at the end the following:(D)implement a positive train control system, as required by section 20157 of title 49, United States Code..3.Extension of railroad safety technology grantsSection 20158(c) of title 49, United States Code, is amended—(1)by striking $50,000,000 and inserting $100,000,000; and(2)by striking 2009 through 2013 and inserting 2014 through 2018.